Title: Abigail Adams to John Quincy Adams, 30 December 1793
From: Adams, Abigail
To: Adams, John Quincy


my dear
Quincy decbr 30 1793—
I inclose to you your Brothers Letter I should have Sent for you last saturday but I expected a snow storm. I suppose your Father has written to you. he is vex’d with the Printer for Publishing in three Numbers what ought all to have been in one. he says the writer of Columbus had better publish in a pamphlet by which a printer may get money, and as pamphlets are much in vogue at present. suppose you should hint it to him your Father sends his thanks to the writer, for his masterly defence of the writers upon the Law of Nature and Nations and for laying before the publick such passages as are extreemly to the purpose Genet made him a visit as he did to other Senators who all hastned to return it. he was at home when your Father returnd his. there conversation was confind to inquiries after his mother & sisters, &c and to some discussion about the form of their New constitution. Take Genets Character from one who has long been accustomed “to look quite through the deeds of Men” [“]He appears a youth totally destitute of all experience in popular Governments popular assemblies or conventions of any kind: very little accustomed to reflect on his own or his fellow creatures Hearts wholy ignorant of the Law of Nature & Nations, the civil Law and even of the dispatches of Ancient Ambassadors with which his own Nation and Language abounds A declamatory stile a flitting fluttering Imagination an Ardour in his Temper, and a civil deportment are all the accomplishments or qualifications to be found in him for his place” and this Character I would send to the Printer if I dared. you may if you will venture. it is the most favourable one that is due to him. mr Jefferson treats him I think quite as freely as Columbus Have the Libel which was printed upon the President by Greenleaf & the Resolves which past at the Coffe house in concequence of it, reachd Boston. your Father mentions it in one of his Letters. the P—— finds that there is more than one Church left in America. I dont know where he could find ports enough to make them all into Consuls— I own that is a little spightfull, yet I do Revere respect honour and Love the President.—
I shall send next saturday for you. if you have an opportunity to send to Charles the remaining Numbers do. the Tigers paw will delight him. I felt the down of it when I read it. I do not mean however to single out this beautifull metaphor as the only object worth consideration I have read all the Numbers with attention and consider them a valuable present to the publick tending, to place in a true and just point of view the conduct of a Man who has disgraced his office, and made himself so obnoxious as scarcly to be entitled to common decency. partizans may Rail, but sound reason will enlighten and prevail. I see a scene opening before me which will call for as great exertions from the rising generation as their Fathers have already pasd through. may all those to whom talants and abilities are entrusted qualify themselves for the Guidence and protection of the common Weal. Parties are arising and forming themselves upon Principals altogether Repugnant to the good order and happiness of society. No fire, says an Author I have lately been reading assails a civil edifice so voilently as the Flame of National Passion, for it consumes the very stones of the Fabrick levels merrit to the Ground and makes reason tremble excites tumults and insults and makes way for the triumphant entry of Ambition those Hearts which ought to be cordially united by the Bonds of Brotherly Love Breathe nothing but vengance & Rancour
adieu yours affectionatly
A Adams
